Earl Warren: 105, William Thompson versus Coastal Oil Company. Mr. Ellis.
Charles A. Ellis: If the Court please. This is a case which involves primarily I think and respondent's counsel insist that it involves primarily a question of a seaman's release. It involves incidentally though along with that also some very important questions of liability and of injury. The background of the case is that its not a startlingly pornographic. The petitioner was a seaman on a coastal oil tanker, a Negro described by the District Court as an upstanding type of individual who neither smoked nor drank. There was (Inaudible) or so, a Puerto Rican -- I mean a Cuban Negro who was a messman and who was called by some of the crew a queer, by others a fruit and other denominations like that. And he was described as being exceedingly feminine and having one of the principles in the particular pornographic incident, as a girl friend and they gave him jewelry and used perfume and so forth. Well, the -- on the evening of the 12th of January, 1950 the petitioner was looking for someone to play cards with as was frequently the case on the boat. And he came to a room down on the boat occupied by three men and in there, in addition to the three men was this man Medina. And as he open -- as petitioner opened the door he found according to his testimony the Medina engaged simultaneously in homosexuality with two men and he was startled by it. He went and reported it to the Chief Steward who was his superior and the superior of Medina and to the union delegate on the boat. That was reported then to the captain the next morning according to the Chief Steward by the Chief Steward, some of the evidence indicates it was reported that night. But anyway the Chief Steward testifies that when it was reported where the Captain said that Medina had already reported it and that he would take care of it. That -- then one of the witnesses I think it's the union delegate Kaplan he testified that -- Medina said during the course of the forenoon there he was going to kill the petitioner, Thompson. Well, anyway that evening there was a meeting held in one of the rooms aboard ship to discuss apparently primarily a question of whether this incident would be reported to the coastguard and the coastguard requested to remove this man from the ship as an unfit member of the crew. That was attended by among others the petitioner and the three men allegedly involved in the pornographic incident. And the two men that were engaged with Medina in this act, one named Pittaway and other named (Inaudible), they didn't back up the petitioner's story at the hearing now on the boat, of course they were involved too, but they offered to quit the ship. The -- but by reason of it being petitioner's story only of what happened, why, the meeting wound up indeterminate. And before the end of the meeting some apparently about 10 to 15 minutes before the end of that meeting Medina left the room. It develops later then that what he did was he went and got according to the one part of the testimony, he stole the key according to some other testimony he got from the Steward the key to the galley and got a meat cleaver. As a matter of fact the meat cleaver that Thompson, the petitioner himself was trying to use in chopping meat, very heavy meat cleaver. And then as the rest of the men were coming out along side one of the passage ways on the boat Medina was there, described as being up against the wall, one of the men that passed before Thompson described it that way and then as Thompson came by he yelled out in a loud screech of voice, “I am going to kill you, you so and so," and clubbed him three times with all his might on the head with the meat cleaver. The testimony indicates that if as a manner of fact the petitioner hadn't had an extraordinarily abnormally think skull he would have been killed instantly. As it happened the blade cut through the two parts of the skull but didn't actually penetrate apparently the brain. It did though according to encephalograms and reports from two hospitals where encephalograms were taken produce encephalopathy due to trauma which is -- which means a disease of the brain. It's far greater than concussion. He was in the hospital for about something over 5 months, that is in the -- in hospitals. He was in several hospitals. He -- he was taken off the boat and put in one there in a Texas port where they landed and then sent to Houston, then sent to New Orleans and then sent to Stapleton and while he was at New Orleans he had to go back to Texas to attend the criminal trial of Medina. But on the train he was so disabled, he got sick and had to be taken off, taken to the hospital and treated there. And the trial postponed. Medina by the way was tried and convicted and sent to prison. Then after he had been in the hospital 5 or 6 months and he was discharged into a condition of out-patient then and he got $300 from the defendants to take a trip down to Arkansas where he originally came from apparently to take some salt baths, thought he would feel better and they had passed him the money and he went down there and then came back. And when he came back he went to see Mr. Mahoney the man who had advanced him the money. Incidentally he had correspondence with Mahoney. Mahoney had told him even while he -- before he arrived in New York I will be glad to see you and so forth. I mention that because respondent's counsel makes much of the fact that the man approached them to settle his case. And that he acted on his own, he insisted on acting on his own. The picture is one though of pitiful reliance as shown by the way by their own -- by the correspondence the letters that respondent themselves introduced in evidence pitiful reliance on Sealing & Jarvis, the agents for the defendant shipowner and on Mahoney. So when he got back he went to see Mahoney for discussion of settlement possible getting some money out of the case. And Mahoney had some discussion with him and then sent him to a man named Barron who was the agent for the insurance underwriter. And Mahoney told him according to petitioner's testimony that he didn't think they could pay more after -- by the way speaking to Barron, that they didn't think -- he didn't think they could pay him more than the $4000 because you're well. The -- he was sent however to Barron to have a discussion with him and he had to -- he had as a matter of fact -- this transpired before he went to Arkansas, this -- what I just mentioned. He had two conferences with Barron, was sent to Barron, Barron testifies that when he approached him he first asked for a $15,000 in settlement, but he thought he managed to talk him down to $6000 at that first conference. And then when he got back from Arkansas he paints it as a story where the petitioner was asking for $6000 and he told him then that he has already saved money if he took $4000 instead of hiring an attorney because most attorney's charge one-third of recovery and now the pitiful reliance on the one hand of his man and the abject submission off into overreaching is illustrated if by well, all through the negotiations, but also by that particular aspect of the case. Imagine a man being told that on the one hand he do better off, they're talking about a figure of $6000 now and that he'd do better off not to hire attorneys that would save attorney's fees and then whack it there because they are about a third and then whack the $6000 by the third, retain the $2000 even on that item for the defendants and gave him the $4000. He managed to convince this man that that was better for him. They also told him -- Barron told him quite specifically that in regard to the legal matter he had a very weak case. The representation there was that his right of recovery depended on proving that the shipowner company had notice of the dangerous character of Medina, when they shipped him on board. In other words the old common law rule of anyone's liability for his own negligence which was long before the Jones Act, long before any of the other modern employee's liability legislation. In fact you can find a case to that effect way back in I think about volume one or two reprint, that if a man is negligent in hiring somebody that is absolutely a danger to other people he was liable even then. But they were talking as of a time when the Jones Act was in existence for one thing and that confers a cause of action for negligence and this Court has held in two cases where it's true the one who committed the assault was somewhat a superior, one was a foremen, the stevedore and the other was boatswain on a boat. They held that where the assault was committed by them that commission of that assault was negligence under the Jones Act. The Court has never had before it denied certiorari in a case that would have presented it perhaps in the Jones case, Jones against Lykes Brothers some time ago has never had before it the application that two men of equal disposition, equal status on the boat. But the rationality of the Jones decision seems to be -- Judge Learned Hand's views in fact comparing it with some of the others seems to be that a mere fight doesn't show such a malicious disposition of a man on board as to create on the one hand unseaworthiness or to constitute negligence. Whereas the use of a meat cleaver or something like that such as was involved in the Boudoin case before Your Honor's last term, by the way there the man if I recall correctly was hit one time. But that was -- no, that wasn't a meat cleaver case that was a case of the brandy bottle. But it cited the Keen case that Judge Learned Hand had decided in the Second Circuit that did involve a meat cleaver assault. And there the meat cleaver was used for one blow, here the man was struck three times. In both those cases, both the Keen case and the Boudoin case by the way the assaulting man was drunk at the time and yet the ground of holding unseaworthiness in the case was that the man was not fit to be a member of the crew. He was -- the very happening of the assault showed conclusively that the ship was unseaworthy. Now in this case the man was perfectly sober, Medina. He was simply this kind of character that weird sort of creature that shouldn't have been on the boat in the first place and whose act in assaulting this man with a meat cleaver certainly show that it's -- if there is a Jones Act liability there is unseaworthiness liability along the line of the Boudoin case and the Keen case.
Sherman Minton: Is this (Voice Overlap) --
Charles A. Ellis: I think, I however that --
Sherman Minton: Is there a question of seaworthiness before us in this case?
Charles A. Ellis: Only in -- only in this connection, the -- insofar as is involved the representations made by Barron in obtaining the release. Now, in fact --
Speaker: What the law was.
Charles A. Ellis: Yes, what the law was. Barron -- Barron represented that to him, one of his representations was that in order to recover he would have to prove that the defendant had notice of the viciousness of this man. Now that point as a matter of fact was involved in Boudoin, that thought was involved in Keen and that points -- as a matter of fact so far as unseaworthy, where the law is concerned is always been held, go back as to the (Inaudible) for instance. There, it was a case where there was one boat in the forepeak part of a ship which proves to be defective. It couldn't possibly have been discovered by any investigation whatever, but the boat was built so as to let water in to settle the boat off, settle the ship off and that water was let in and due to the fact that there had been defective head on one little boat there and water seeped in and destroyed some cargo, some rather valuable tropical type cargo, the boat was unseaworthy. So the law has always been to the effect that unseaworthiness had absolutely nothing to do with negligence of the owner.
Stanley Reed: But the application of unseaworthiness to the crew member is of rather restarts the business, in the Boudoin case, that came after this advice was given to him by the claim agent?
Charles A. Ellis: The specific application in a cleaver case, yes. But the -- the doctrine no, in fact we cite in our brief several cases involving unseaworthiness by reason of members of the crew antedating this incident. For --
Stanley Reed: But prior -- prior to that time, didn't you have to -- was it necessary to prove that the lawyer knew the --
Charles A. Ellis: There were -- there were dicta. There were rulings. There were rulings somewhat to that effect, yes. But to the --
Stanley Reed: I was -- I was thinking of it in terms of whether the person who gave him this advice, was it the claim agent?
Charles A. Ellis: Yes.
Stanley Reed: Was he speaking of the law as he understood it at that time.
Charles A. Ellis: That's right. This isn't -- now bear in mind Your Honor, this isn't a fraud case necessarily, in fact perhaps I haven't -- I think I have missed pointing out one very important aspect of this case, there are two lines of decisions in this Court, one is concerning releases. One is represented by Garret against Moore-McCormack case which is the seamen's case. The other is represented by Callen against Pennsylvania Railroad Co. and a number of cases that have followed it which are federal employees liability cases and, and relate also to other types of individuals other than seamen or other than beneficiaries of a trust. Now, seamen -- it's been held in Garrett against Moore-McCormack that the burden of proof to sustain a seaman's release is on the defendant. The defendant must prove that the release was obtained fairly that the man had full understanding of his rights and that he was not overreached in anyway and fair consideration pay. Now under Callen, under the Callen case the court divided there on that very point on the rest of the case though, they -- there seemed to have been no division. There were four justices who thought that perhaps the same rule that applied to seamen should be applied out of liberality to these other railroad employees. But the -- the majority held that no, they were different and that the burden of proof was on them. Now, we -- we have a case here where we start out with the burden of proof on the defendant to prove that this man had full understanding of his rights. Now how could he possibly have full understanding of his rights since his rights are rights which arise out of unseaworthiness and out of negligence? We think also there's a case for Jones Act negligence here due to the fact that there was such a breach of duty here on the part of this assault that that constituted negligence within the Jones Act concept. But how could that possibility be a full understanding of his legal rights on the one hand when he is told that his rights of getting anything passed $200 maintenance and cure depend on proving notice to the owner that this man is a vicious character and when he is told as regards his disability that he is well. As a matter of fact the man is disabled now. His head was bandaged on the very day of the trial four years later when he'd been over at the hospital and shortly before that had to and had to have a drainage taken from his head. So the man -- I don't think there is any question about the fact that the man was completely overreached. But I don't think that's necessarily the point because the -- we meet right off the point that he wasn't given a full explanation of his rights and he wasn't given fair treatment. Now, incidentally on that -- my time is getting short, there is one feature I want to call the Honors' attention. If you look at the fact of the record, I think as a matter of fact, back of the major part of the record there at page 347A, those are the text of the release. I think this release as a matter of fact is void on its face because it recites here --
Earl Warren: Where is that found Mr. Ellis?
Charles A. Ellis: 347A of this -- it's the Circuit Court record. Your Honors granted an order allowing this appeal without turning up the record here, its right at the back Your Honor. About -- yes, it's the last thing in this -- in the record, that last thing that is in defendant part. Now you'll notice it starts out, it's headed up the top release of all rights and recovery. By the way a lot of this is red print, some of it is black print and all caps and so forth. And then it says by signing this release you give up every rights you have. And William Thompson, age 56 so forth in an exchange for the sum of $4000 less the sum of $550 which has been previously paid to me. Now by the way let me interrupt there just one moment there is no word of evidence in the record to support that he got $550, the utmost I can find is $450, that -- including $100 -- the $300 that was advanced to him to go to Arkansas, $100 advanced to him to make the trip to attend the trial of Medina, and $50 that was advanced to him at his specific request. Then this goes on, it says, which I received do hereby release and forever discharge Coastal Company and the several vessels in particular Rosina Marron, the owners and so forth from our own account of injuries or illnesses suffered by me as follows. The injuries, illness alleged to have been sustained by me and/or illnesses alleged to have been incurred and contracted by me while I was in the service of the said steamship Rosina Marron on or about January 30, 1950 and or at any time or times. And in addition to that I release them from each and every right or claim which I now have or may here have to have because of any matter or thing which happened before signing this paper. It being my intention -- notice the last line there, even as respects, injuries, illnesses rights and claims not mentioned herein or not known to me. Now, how can a release covering rights not known to the seamen on his face stating to be rights not known to the seamen be nevertheless a release of rights which the seaman fully understands. And if -- if there is a release here of rights not known to the seaman how can any part of that $4000 consideration be attributed anymore to the release of rights that were known if there were any, actually known and then to the rights that aren't known. Then it goes on down before and below, read the following six numbered statements carefully. I know this paper is much more than we see it as release. I am giving up every right I have, now why have a right if the man is supposed to have a full understanding of his rights and it's supposed to deal with his tort. Then it goes on in making up my mind to this release, I am using my own judgment without regard to anything that has been told to me by anybody. He's entitled to rely on the representations made to him by these parties that seek the release. That I know that in signing this release I am among other things now settling in for -- for all injuries, illnesses and disabilities I have had already, which I have now or which I may have in the future. Either because of -- either because of the particular occurrence mentioned above or because of any other occurrence in the past or because of both, even though I do not know that I have had already, have not or may have, have now or I may in the future such injuries, illnesses or disabilities and even though they are mentioned particularly in this release. And I do all this regardless of what anyone may have told me about my injuries, illnesses or disabilities or about anything else. Then it goes on regardless of what anyone may have told me I release also -- I realize also that my injuries may be worse than they seem to be. I am now settling for that also. Down below or rather a neat feature you'll notice (a), answer to either where they asked him what -- what are you doing and they tell him what to sign. We submit to Your Honor that the release is invalid that there was liability in the Circuit Courts should be reversed.
Michael E. Hanrahan: If Your Honors please.
Earl Warren: Mr. Hanrahan.
Michael E. Hanrahan: I'd like to preface my remarks with this. I think Your Honors might know that in the eastern and southern districts particularly in around New York City the greater part of the litigation that was on there, seamen claims but probably 10 times or perhaps a dozen times that many are claims that are settled directly between seamen and shipowner. And these shipowners are well versed in this Court's ruling in Garrett against Moore-McCormack. They know that the seaman has to be fairly treated so that the -- that the settlement will stand up. And I think that if the release as we present the facts in my brief here, for the thorough reading of the record set aside, there's going to be no alternative to shipowners but to cancel their entire adjusting departments some -- and ask a court approval on a every settlement. I mean these are the facts that as they stack up, the seaman went to four marine hospitals on the State's public healthcare hospitals following the assault. Galveston, Corpus Christi, New Orleans and finally the hospital at Stapleton, Staten Island and he was discharged there on April 28th, 1950.
Felix Frankfurter: Does that (Inaudible) should have done it earlier. When you say -- when you say they'll ask the court approval, do you mean they will have to litigate, there is no laws by which they can -- is there any informal way as to --
Michael E. Hanrahan: No, well I --
Felix Frankfurter: Except that they will -- they will take away and sue, is that it? I just want to --
Michael E. Hanrahan: I've often thought Your Honor that there is a possibility of a pretrial hearing but still that would clutter the judge's work.
Felix Frankfurter: But that would -- you mean, you're -- assume that to be solved, there is no other way --
Michael E. Hanrahan: Yes.
Felix Frankfurter: -- by which a judge, a federal judge begins this --
Michael E. Hanrahan: No.
Felix Frankfurter: All right. Now, one thing I can understand, no.
Earl Warren: Isn't there a middle ground Mr. Hanrahan? Couldn't -- couldn't it be suggested to a man that he'd be represented by independent counsel --
Michael E. Hanrahan: But what -- that -- I think one of the most important factors here is while this fellow was in the Marine hospital and before he signed a release, he were -- there were 12 to 16 lawyers approached him in the marine hospitals and he turned all those down. Now, there's seven or eight letters --
Earl Warren: Would you recommend to him that he take those lawyers -- any of those lawyers who solicited him?
Michael E. Hanrahan: What I as an attorney for the Steamship company?
Earl Warren: Yes.
Michael E. Hanrahan: Of course not, no. Are we supposed to -- suppose to go to that far?
Earl Warren: Well you're -- you seem to take some comfort out of the fact that he was solicited by 12 to 16 lawyers and he didn't take any of them.
Michael E. Hanrahan: Well, the seaman must have --
Earl Warren: And I asked you of that (Voice Overlap) --
Michael E. Hanrahan: I -- I think you must take every fact into consideration, the fact that he had the -- the Garrett rule says that he must have adequate legal and medical assistance. He must have, know what he is doing. There must be no overreaching and there was none of that here because he came to the company, he -- he started all the negotiations, he wrote the letters and he went to Sealing & Jarvis first were merely agents for the Coastal Oil Company. And there, his -- nobody talked of setting the case first. He just thought he'd be better off if he went down to Hot Springs, Arkansas. And they asked him how much money he wanted and he said $300 and that was given to him. And now --
Earl Warren: Without any thought of settlement, didn't think (Voice Overlap) --
Michael E. Hanrahan: No, there was no talk of settlement at that time.
Earl Warren: That was just a gift to him.
Michael E. Hanrahan: No. It was understood -- well, whether -- I doubt it was understood by him but if -- the company always deducts those advances from the final settlement. But then he came back from Hot Springs and he went over to this Barron, of the shipowner's claims bureau, that -- that's a group where they have several claim agents that represent several steamship companies. They don't maintain their own --
Felix Frankfurter: Does this (Voice Overlap) -- does the seaman union have a legal department?
Michael E. Hanrahan: Yes, they do. They don't have a legal department, they have a fellow on the -- what was it called, sort of a counsel, but he's not licensed to practiced law. But they have a list of approved seamen's attorneys.
Felix Frankfurter: If I went through the annual report of the Legal Aid Bureau, they have (Inaudible) bureaus, seamen, clients --
Michael E. Hanrahan: Yes, yes.
Felix Frankfurter: They take many of these cases.
Michael E. Hanrahan: Yes, there's a -- but --
Felix Frankfurter: But the companies -- the companies can't suggest a lawyer that will be very bad.
Michael E. Hanrahan: Well, it -- and if they just --
Felix Frankfurter: (Inaudible)
Michael E. Hanrahan: Yes.
Felix Frankfurter: I just want to know whether there is some standing applicable to the Chief Justice's question, is there (Voice Overlap) --
Michael E. Hanrahan: Your Honor --
Felix Frankfurter: -- is there a standing --
Michael E. Hanrahan: I -- I'm off --
Felix Frankfurter: -- legal advice to which a seaman naturally (Inaudible) in New York Harbor or in the Court of New York?
Michael E. Hanrahan: Just to -- to answer your question I'll get off the main theme of my argument, but today a seaman gets booklets put on the ship telling them what is right, sir. And those booklets summarize the maritime rule with respect seaman. He gets a newspaper every week and then in the newspaper, there are published the large verdicts for, you know, for Jones Act verdicts. He has this counsel that sits right in the union hall who refers a man to, well. I practice in New York City and I imagine there's 20 to 25 attorneys of law firms included in that number who practice exclusively seamen's claims. And -- I may -- we don't know, but I presume that this was a seamen's lawyer who contacted the man through these many hospitals. On medical advice there's no question that he had adequate medical advice because he had the best and the most impartial United States Public Health Service. I -- there's one other thing I wanted to point out to the Court here the fact that all these facts have been gone over by the Circuit Court below. I just wanted to bring to your attention that at first when we argued the case it was unanimously upheld that the release was valid. Then there was a rehearing on papers in the rest, and it was seven to five, five-to-two of seven judges. But there is nothing but fairness all the way through here. That's what I am trying to bring to Your Honor's attention that there was no overreaching at all. And above all the amount given to this man was -- I mention cases in my brief showing where that shock, the conscience of the court, they offer $90 or $125 and there was no question the Court set aside such a release. Here, of course, the man at the time he signed the release if there was no liability would have been entitled to no more than maintenance and cure and that was almost a nominal figure because all the time he had been in the hospitals. If he was entitled to general damages under liability he'd get about six months wages, and that'd bring about 1400, he was getting 2500 -- $250 a week. I think that's about $1400 plus the $250 maintenance. He had no hospital expenses because that was all take -- all free under the Public Health Service. Now, you don't settle a case on jury verdicts four years later or on a judge's decision four years later. Now, on the liability feature this man at the time he -- of the release --
Stanley Reed: Before you -- before you get off as to what was paid him, I understood you to say that his hospital bills were met by -- was it the sailors or by the company.
Michael E. Hanrahan: Well, the -- all sailors get treat --
Speaker: (Voice Overlap)
Michael E. Hanrahan: They get free treatment at the United States marine hospitals.
Stanley Reed: And that's paid by the United States Government?
Michael E. Hanrahan: Yes. That's never included in any settlement because --
Stanley Reed: Maintenance and cure, you don't -- your company doesn't have to pay for maintenance and cure.
Michael E. Hanrahan: Well, if under circumstance Your Honor a seamen can't get to a marine hospital, goes into a private hospital then that bill is paid by the shipowner, but what these fellows do if they're -- is so disabled that they can't get off that ship themselves, I mean, if the ambulance is right there to meet the ship and they go right to the Marine Hospital. Otherwise the discharge slip qualifies him to enter the Marine Hospital where they have the slip regular form from the master.
Stanley Reed: At any rate, did this case, the shipowner paid nothing on his hospital bills?
Michael E. Hanrahan: That -- that's right, that's right. But I think that the big thing that the release was overruled in the -- or held invalid by the District Court was the fact that the man made such an impression and I brought it down in cross examination, it seems out of order to bring up such a point if you have evidence to that -- to the Supreme Court. But I did make that, I tried the case myself in the District Court and I told about the bandage on the head. I made the fellow admit that he had only had that bandage on the head for three days before the trial. Now, as the damages again, he never went to the marine hospital for treatment of his head. I bring that out in my brief and beginning at -- I marked it, beginning at 328 of this brief he was never admitted in the four years following the execution of the release --
Earl Warren: You mean, this appendix --
Michael E. Hanrahan: 328. In other words he was never admitted to the marine hospital, to any marine hospital for a treatment relating to his head following the execution of the release. For instance on 320 (a) we've got a long record and it's -- if you look over on 320 (a) -- 321 (a) you see the release duodenal ulcer and urethritis. Then over in 322, the one that -- actually, there is some history of venereal trouble there. I want to call -- hold the Court's time up on these, but then there was also a finding that he didn't work at the rating that he had worked before. As a matter of fact I show in the brief and in the record to that he had worked at ratings even higher than that he had before. He was second cook on this particular voyage. And many times in the four years before the -- from the time of the execution of the release and the trial of this action, had worked as chief cook, or first cook and as I said the bandage on the head was a part of the dramatic effects you might say of trying the case. I have --
Earl Warren: You didn't try it before a jury, did you?
Michael E. Hanrahan: No. That's an important thing that I want to bring out too that when -- when the seamen meets with the -- with the claim agent and they sit down and by the way I quoted the actual conversations between Barron and the claimant here in my brief so that you didn't have to go thumbing through the -- this record. Thompson couldn't tell whether a court or a jury four years later was going to decide in his favor and he couldn't decide whether they were going to get $4000 or more. He couldn't know that two years later Judge Hand was going to decide the Keen case which was summed that a man of vicious propensities rendered a ship unseaworthy. As a matter of fact he couldn't know that the Fifth Circuit was going to decide just the opposite until that court came up to this Court where they held that the ship wasn't unseaworthy where the man used a bottle. As a matter of fact that the -- if this case was go to before a jury, now you can't tell, you can't tell what a jury is going to do. They might like Thompson and they -- or they might like Medina and he might end with a court. So, in summary Your Honors I say that we performed our duty under the Garrett rule. The man had a chance. He -- he says in his one part of his brief that there were lawyers who told him that they could get him more than $16, but he didn't want lawyers, he wanted to settle the case himself. He had all available medical advice. He knew all the way through just what his condition was and never after except just before the trial was he treated for this condition of the head. There was absolutely no overreaching. He was the one who started the negotiations with the court -- with the claim agent. And I think --
Stanley Reed: How -- how long before the settlement -- how long before the settlement had he been in the hospital examined?
Michael E. Hanrahan: They obligated -- the release --
Stanley Reed: Well, the approximate -- approximate --
Michael E. Hanrahan: April 28th or about a month I'd say.
Stanley Reed: Did he have a report from the hospital at the time he (Voice Overlap) --
Michael E. Hanrahan: June -- April 28th to June 2nd, no more than five weeks.
Stanley Reed: Did he have the hospital report when he made the settlement?
Michael E. Hanrahan: Yes, sir.
Stanley Reed: He had it and all --
Michael E. Hanrahan: There's another important thing judge. The hospital report upon discharge said prognosis, good, recommended one month's convalescent. Barron, the claim agent had as a part of the regular routine called in, arranged for a physical examination via Dr. Farr. Farr's report was more conserved or we might say worse than the marine hospital. He didn't say prognosis, but he said this man is going to have a 10% permanent disability and Barron testified that he read that to the man.
Earl Warren: Did the man have the confidence -- would you think to understand a medical report of that kind?
Michael E. Hanrahan: He'd been going to sea for four years. He had used lawyers before. He had executed releases before. As a matter of fact, the District Court Judge said, in my brief I quote it on page 20, the Court - I am going to assume in the absence of further proof that the man knew he was signing a release when he signed that paper. He knew what a release was. There must be -- there must come a point when a seamen's release is valid. It's good for his point of view because he can get quick settlement, he can go on his way, it's good from the company point of view. And that won't clutter up that -- the southern and eastern districts, and the districts out in California with these seamen's cases.